TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 5, 2014



                                      NO. 03-13-00153-CV


           Anurekha Chadha, M.D. and Austin Regional Clinic, P.A., Appellants

                                                 v.

                         Sharon Rothert and Fred Rothert, Appellees




            APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order entered by the trial court on February 11, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and the court below.